Citation Nr: 1135321	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for adjustment disorder with mixed disturbance of emotions and conduct, with posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lower back disability.
 
5.  Entitlement to service connection for hemorrhoids.
 
6.  Entitlement to service connection for chronic sinusitis.
 
7.  Entitlement to service connection for right restless leg syndrome.

8.  Entitlement to service connection for left restless leg syndrome.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1991 to July 1995, from July 1997 to July 2002, and from June 2004 to December 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision. 

The issue of service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's acquired psychiatric disability is manifested by mild symptoms.  It is not shown that the psychiatric disability causes intermittent periods of inability to perform occupational tasks.
 
2.  Audiological testing reveals that the Veteran's bilateral hearing loss is manifested by Level I in both ears.

3.  The weight of evidence is against a finding that the Veteran's tinnitus was the product of military noise exposure.
4.  The evidence does not show that the Veteran has hemorrhoids which either began during or were otherwise caused by the Veteran's military service.
 
5.  The evidence does not show that the Veteran has chronic sinusitis which either began during or was otherwise caused by the Veteran's military service.

6.  The evidence does not show that the Veteran has restless leg syndrome in either leg which either began during or was otherwise caused by the Veteran's military service.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9440 (2010).  
 
2.  Criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2010).

3.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 
4.  Criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 
6.  Criteria for service connection for right restless leg syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  Criteria for service connection for left restless leg syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Tinnitus

The Veteran was discharged from his last tour of active duty in December 2005.  In May 2007, he filed a claim seeking service connection for tinnitus.

Service treatment records do not show that the Veteran ever sought treatment for tinnitus or even for ringing in the ears while in service.  Moreover, on a post-deployment screen in October 2005 after returning from Iraq, the Veteran specifically denied having experienced any ringing in his ears during service.

In June 2007, the Veteran underwent a VA audiological examination at which he reported a rather sudden onset of hearing loss early in his deployment in July 2004 when he was involved in a firefight in Iraq.  He also reported noise exposure when an IED detonated near his position.  The examiner noted that in addition to military noise exposure, the Veteran also had exposure to civilian noise working in an motor vehicle plant and then as a police officer.

At the examination, the Veteran asserted for the first time that he had a sudden onset of tinnitus that occurred at the same time as the onset of the hearing loss (that is while the Veteran was in the military, stationed in Iraq).  The Veteran indicated that his tinnitus was recurrent.  The examiner interviewed the Veteran and reviewed his claims file, but ultimately concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service.  The examiner explained that while the Veteran reported tinnitus, the history he provided at the examination was at odds with the evidence in the Veteran's claims file.  Specifically, while the Veteran asserted at his VA examination that the ringing in his ears had begun while he was in Iraq, such a statement was directly contradicted by the Veteran's own statements upon returning from Iraq, when he affirmatively denied (on his post-deployment health assessment) any ringing in his ears. 

In his substantive appeal in March 2008, the Veteran argued that he did in fact have ringing in his ears at separation, and he claimed that he had no memory of ever denying ringing of the ears on any health assessment.  The Veteran also questioned that if his hearing loss was related to military noise exposure, why was his tinnitus not thought to be the result of military noise exposure. 

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  However, the regulation also provides that service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 

The Veteran's representative argued in July 2011 that pursuant to 38 U.S.C.A. § 1154(b) the Veteran's reports that he began experiencing ringing in his ears while in service should be presumed to be true on account of the fact that he was in combat.  

The Board does not dispute that the Veteran was in combat as it is clear from the evidence of record that the Veteran served meritoriously at a forward operating base in Iraq; and because of this combat experience, VA has conceded that the Veteran was in fact exposed to military noise from fire fights and IED blasts, even though there is no evidence in the record of this noise exposure.  Rather, the noise exposure is consistent with the circumstances of the Veteran's deployment.  

However, 38 U.S.C.A. § 1154(b) does not create an unrebuttable presumption; thus, the Board must determine whether there is clear and convincing evidence to refute the Veteran's assertion that the ringing in his ears began in service.  In doing so, the Board acknowledges that lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In fact, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, there is no allegation (or evidence) that Veteran either complained about, or sought treatment for, any ringing in his ears while in service.  Moreover, following the deployment during which the Veteran now reports that he first began experiencing ear ringing, the Veteran specifically denied having experienced any ringing in his ears during that deployment.  While the Veteran has since denied having any knowledge of this denial, a close examination of the assessment form shows that the Veteran did take time to complete it, as he did not simply check no generically throughout the form; rather, the Veteran specifically indicated that he had experienced back pain and headaches during the deployment, but specifically marked no next to the question about whether he had experienced any ringing of the ears.

This survey was completed contemporaneously with the Veteran's completion of his deployment and was not completed in conjunction with the pursuit of a claim for benefits.  It is noted that having an interest in the outcome of a proceeding may affect the credibility of testimony.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Additionally, following service, the Veteran did promptly file for service connection for hearing loss (in December 2005); yet, he did not seek service connection for tinnitus for nearly a year and a half after that, which is at odds with his contention that he was experiencing ringing in his ears at that time. 

The Board obtained a medical opinion as to the etiology of the Veteran's tinnitus, but the examiner concluded that it was less likely than not that the Veteran's tinnitus was the result of his military service.  This opinion was well-supported and grounded in the evidence of record.  Moreover, the Veteran has not obtained any medical opinion that in any way calls the examiner's conclusion into question.

The Board has closely reviewed the evidence of record, but the fact remains that the only evidence in support of the Veteran's claim is the statements he made in conjunction with a claim for benefits.  However, these statements are directly contradicted by his assertions made contemporaneously with the end of his deployment, which were not made in conjunction with a claim for benefits.  Even still, the Board obtained a medical opinion of record, but the examiner concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service.  This opinion was supported by evidence in the record and was made with full knowledge of the Veteran's military noise exposure.

Having thoroughly reviewed the evidence, the Board will assign more weight to the VA examiner's opinion than to the Veteran's assertion that his tinnitus began in service, since the Veteran's assertion is contradicted by his own denial of any ear ringing following his deployment in 2005, while the examiner's opinion is grounded in the evidence of record.

Given this conclusion, the weight of evidence is against the Veteran's claim, and it is therefore denied.



Hemorrhoids

In May 2007, the Veteran filed a claim for hemorrhoids.  However, despite prompting from the application, the Veteran provided no indication when this purported disability began, he gave no indication where he was treated for it, and he gave no explanation for why service connection should be granted for it.  The Veteran's statements since then (meaning his notice of disagreement and his substantive appeal) have been similarly uninformative as to why service connection for hemorrhoids should be granted.

Service treatment records do not show that the Veteran was ever treated for hemorrhoids.  

In November 2005, the Veteran completed a report of medical assessment.  He reported that he had not had any illnesses or injuries that had cause him to miss duty for more than three days.  He denied having received any medical treatment since his last assessment; having incurred any injury or illness while on active duty which he did not seek medical care for; or having any current conditions which limited his ability to work in his primary MOS.  The Veteran also denied having any concerns about his health at that time.  The health care provider noted that the Veteran had GERD, but did not list any other conditions, such as hemorrhoids.

Following service, the Veteran had a primary care appointment at VA in May 2007, where he denied any acute problems, indicating that he needed treatment for his reflux.  A rectal examination revealed normal sphincter tone, and the Veteran's prostate was moderate/firm/no nodules.  There was no indication that hemorrhoids were present, and the Veteran did not report any hemorrhoids.

In November 2007, the Veteran was again seen by his primary care provider.  He did not have any complaints at the time of the appointment, and he stated that aside from his GERD he felt well.  He stated that laboratory tests had been conducted, which he reported had shown everything to be normal.  It was indicated the Veteran had no change in bowel habits, or rectal bleeding.  There was also no history of anemia or unusual bleeding either reported or otherwise noted.

The Veteran has provided no information to support a claim of service connection for hemorrhoids, such as indicating where or when he began experiencing hemorrhoids, or where he is currently being treated for hemorrhoids.  The Board has similarly been unable to uncover any medical evidence that would support the Veteran's claim, as the current VA treatment records do not show treatment for hemorrhoids.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as noted, the Veteran has not actually provided any lay testimony on this matter aside from writing that he was seeking service connection for hemorrhoids.  He declined to testify at a hearing before the Board, and he has not written any statements about his hemorrhoids.  As such, lay evidence sufficient to support a grant of service connection for hemorrhoids has not been submitted.
 
In the circumstances described above, the criteria for service connection for hemorrhoids have not been met, and the Veteran's claim is accordingly denied.

Chronic sinusitis

In May 2007, the Veteran filed a claim for sinusitis.  However, despite prompting from the application, the Veteran provided no indication when this purported disability began, he gave no indication where he was treated for it, and he gave no explanation for why service connection should be granted for it.  The Veteran's statements since then (meaning his notice of disagreement and his substantive appeal) have been similarly uninformative as to why service connection for sinusitis should be granted.

Service treatment records do not show that the Veteran was diagnosed with chronic sinusitis while in service.  At his enlistment physical in the early 1990s, the Veteran denied having ever been diagnosed with sinusitis, but he reported having a history of hay fever.  The medical officer indicated that the Veteran had hay fever in the spring, but was not taking any medication for it.  The Veteran did periodically development upper respiratory infections while in service, most recently in July 2004, but it has not been shown that the Veteran ever developed a chronic sinus disability as a result of these acute illnesses.  In fact, on a post-deployment survey in November 2005, the Veteran even denied experiencing cough, runny nose, chest pain, or difficulty breathing.  The Veteran indicated that his health was very good, and no referral was thought to be necessary.  Sinusitis was not reported.

In November 2005, the Veteran completed a report of medical assessment.  He reported that he had not had any illnesses or injuries that had cause him to miss duty for more than three days.  He denied having received any medical treatment since his last assessment; having incurred any injury or illness while on active duty which he did not seek medical care for; or having any current conditions which limited his ability to work in his primary MOS.  The Veteran also denied having any concerns about his health at that time.  The health care provider noted that the Veteran had GERD, but did not list any other conditions, such as chronic sinusitis.

As such, there is no showing of a chronic sinus disability while the Veteran was in service.

Following service, the medical evidence has similarly failed to show any chronic sinus disability.  At the Veteran's first primary care appointment at VA in May 2007, the Veteran denied any acute problems, indicating that he needed treatment for his reflux.  It was noted that the Veteran did not have allergic rhinitis or polyps.  He was positive for a nasal fracture.  The medical professional stated that the Veteran's TMs were clear, his turbinates were pink with normal dentition and there were no buccal/gingival lesions.

In November 2007, the Veteran was again seen by his primary care provider.  He did not have any complaints at the time of the appointment, and he stated that aside from his GERD he felt well.  No sinusitis was noted.

As such, evidence has not been presented showing a chronic sinus disability that either began during or was otherwise caused by the Veteran's military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied. 

Bilateral restless leg syndrome

In May 2007, the Veteran filed a claim for restless leg syndrome.  However, despite prompting from the application, the Veteran provided no indication when this purported disability began, he gave no indication where he was treated for it, and he gave no explanation for why service connection should be granted for it. 

The Board reviewed the Veteran's extensive service treatment records from his three stints on active duty, but was unable to find any reference to a restless leg syndrome.  It is noted that in 1991 the Veteran did have shin splints, but there is no indication in the service treatment records that any chronic disability came of this.  Moreover, the Veteran served a number of years thereafter without additional complaint; and his lower extremities were found to be normal on a periodic physical in March 2001.

In November 2005, the Veteran completed a report of medical assessment.  He reported that he had not had any illnesses or injuries that had cause him to miss duty for more than three days.  He denied having received any medical treatment since his last assessment; having incurred any injury or illness while on active duty which he did not seek medical care for; or having any current conditions which limited his ability to work in his primary MOS.  The Veteran also denied having any concerns about his health at that time.  The health care provider noted that the Veteran had GERD, but did not list any other conditions, such as restless leg syndrome.

Following service, there is similarly no record of treatment from restless leg syndrome.  At the Veteran's first primary care appointment at VA in May 2007, the Veteran denied any acute problems, indicating that he needed treatment for his reflux.  It was noted that the Veteran had good peripheral pulses in his extremities, and no problems with the Veteran's lower extremities were noted.  In November 2007, the Veteran was again seen by his primary care provider at VA.  However, once again, the Veteran did not have any complaints at the time of the appointment, stating that aside from his GERD he felt well.  The pulses in the Veteran's extremities were adequate, and he was noted to be in no acute distress.  Again, no problems with the Veteran's lower extremities were noted.  

As described, the Veteran has simply not provided any information to explain why service connection should be granted for restless leg syndrome.  The Board reviewed the Veteran's service treatment records and post-service VA treatment records, but was unable to find evidence suggesting that the Veteran had restless leg syndrome as a result of his time in military service.  

Therefore, the criteria for service connection have not been met, and the veteran's claim is accordingly denied. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  However, consideration of staged ratings is also necessary.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  





Acquired psychiatric disability

The Veteran is currently rated at 10 percent for an adjustment disorder with mixed disturbance of emotions and conduct, with PTSD.  This will be referred to as an acquired psychiatric disability for the purposes of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's acquired psychiatric disability is rated under 38 C.F.R. § 4.130, DC 9440.  

Under this Diagnostic Code, a 10 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's psychiatric disability has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.
 
Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

In his substantive appeal in March 2008, the Veteran argued that his GAF scores placed him in the moderate category.  Additionally, the Veteran's representative argued that the Veteran experienced many of the symptoms that would warrant a 30 percent rating.

A considerable amount of medical evidence is of record in the form of VA psychiatric treatment records and a report from a VA examination in July 2007.

In May 2007, the Veteran presented to VA complaining of problems with PTSD and asking to speak to a psychiatrist.  The Veteran reported that his wife had told him that he was more short fused since returning from Iraq and that little things made him go off.  He stated that he got verbally aggressive with his wife, and reported an irritable and short temper, nightmares, hypervigilance, and variable sleep.

The Veteran was provided with a mental health evaluation later in May 2007 where he again reported having problems with sleep and anger.  The Veteran stated that one of his friends had informed him that he was a different person since returning from Iraq.  The Veteran described snapping easily, but he denied any suicidal ideation or homicidal ideation.  The Veteran made good eye contact and exhibited appropriate behavior.  He was cooperative and calm.  His mood was pretty good with full affect, and his thought processes were logical and goal-directed.  The Veteran's insight was adequate and his judgment was good.  Cognition was intact and no memory problems were described.  The Veteran was able to concentrate and focus well.  The examiner suggested that the Veteran's GAF was 55-60, and medication was prescribed.

In July 2007, the Veteran underwent a VA psychiatric examination at which he reported that his medications were helping him somewhat.  The Veteran reported being married to his wife since 1995, noting that they had two children with whom he had a wonderful and fantastic relationship.  The Veteran reported that he got along with the general public well, and he indicated that he had an average number of friends.  He reported that he enjoyed riding ATVs and swimming.  The Veteran denied any history of suicidal attempts or any history of violence/assaultiveness.  He stated that he was doing fairly well socially, although his wife had noticed that the Veteran's temper had worsened since returning from Iraq and she asserted that he did not tolerate crowds well anymore.

At the examination, the Veteran was clean and appropriately dressed, and his psychomotor activity and speech were unremarkable.  The Veteran was cooperative, his affect was full, and his mood was good.  The Veteran's attention was intact and he was oriented to person, place and time.  Thought processes and content were intact; and the Veteran understood the outcome of his behavior.  The Veteran acknowledged that he had a problem.  The Veteran reported that he did have problems staying asleep; although it was noted that his sleep pattern was affected by the fact that his job as a police officer required him to alternate working nightshifts and day shifts.  The Veteran reported experiencing combat related nightmares approximately 3-4 times per month; and he reported having temper problems.  However, he denied ever being violent toward another person.  The Veteran admitted that he sometimes experienced feelings of panic when in large crowds and he avoided church for this reason.  The Veteran denied suicidal ideation or homicidal ideation, and reported fair impulse control.  The examiner found no problems with the Veteran's ability to maintain hygiene, and the Veteran's activities of daily living were not found to be impacted by his mental disability.  The Veteran had normal memory.   

After the examination, the examiner found the Veteran's answers to be valid, noting that the Veteran did not appear to be either over reporting or underreporting his symptoms.  The examiner estimated that the Veteran was experiencing mild psychiatric symptoms based on the psychometric data.

With regard to employment, the examiner noted that the Veteran had not missed any time as a result of his psychiatric disability.  The examiner assigned a GAF score of 61, asserting that the Veteran's symptoms including sleep problems, anger, and panic, most closely aligned with the criteria for a 10 percent rating.

It is noted that a GAF rating between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Following the VA examination, the Veteran was seen by a VA psychiatrist in July 2007.  He reported continued nightmares about car accidents.  He stated that he did not like having people around, as it made him uncomfortable.  As a police officer, the Veteran reported that he was so far able to function at work.  The psychiatrist indicated that the Veteran had a mildly increased psychomotor activity and he was anxious.  The Veteran's medication was changed.  The psychiatrist assigned a GAF score of 65 (which is again reflective of mild symptoms).

In August 2007, the Veteran met with a VA social worker at which time he reported being fairly stable.  The Veteran indicated that he was taking his medication, but he was unsure how effective it was.  He did acknowledge that it took the edge off his anger.  The Veteran stated that his work was going well as he had gotten a new patrol car, and he denied any anger problems at work.  The Veteran reported some stress from trying to find financing to buy a new house.  It was also noted that while the Veteran and his wife still had disagreements, it appeared that they were better able to talk their problems out than in the past.  It was noted that the Veteran was still anxious, but less so than in the past. 

The Veteran met with a VA psychiatrist in September 2007 at which time he stated that his job as a policeman was stressful, but that he was sleeping much better and that his marriage and family life were better.  The Veteran's mood was noted to have improved and he was animated, euthymic and sarcastic.  His thought processes were logical without any psychotic content.

In December 2007, the Veteran was seen by mental health.  He reported that he slept really well when he got off work in the morning.  He stated that he believed that he and his wife were doing better.  He was working on dealing with his anger and he reported handling it better.  The Veteran continued to have nightmares (although they were generally related to wrecking his police car and shooting at someone as a police officer) and some hypervigilance which he reported working on.

In January 2008 the Veteran reported a enjoyable Christmas and they had gotten an unexpected check from a relative who had passed away.  The Veteran stated that he had joined the local lodge and was really involved in it, especially as it was something of a family tradition.  The Veteran was talkative in an upbeat, energetic, assertive, and positive manner.  Some time was spent addressing anger concerns and whether that could be a bipolar component.  The Veteran agreed to continue his medication.

In March 2008, the Veteran talked proudly about the Masonic lodge membership; the Veteran did admit that he was paranoid about making a mistake, and that this longstanding tendency may have been exacerbated by working in law enforcement.  The Veteran reported that work was going well and his involvement with the Masons was also going well.  He reported continued handling of his diminished anger episodes.

In May 2008, the Veteran reported an episode in which he shot a cat with a pellet gun in a burst of anger, but with the exception of that isolated incident, he had not acted out.  The Veteran reported that his marriage continued to be better and that his involvement in the Mason's remained highly rewarding.

In August 2008, the Veteran reported that he had done pretty well since his last treatment session.  He continued to emphasize an optimistic outlook which was helping.  He reported playing golf and enjoying it.  The Veteran did not voice any particular complaints.  The Veteran denied any violent or angry episodes, and his mood was stable and improved.

In November 2008, the Veteran's mood and behavior were noted to have remained stable.  He continued to work as a police officer, and his marriage remained good.  The Veteran was very active in a Masonic Lodge which he found rewarding.  The Veteran was in good spirits with no particular issues.

Additional treatment records were reviewed, but they fail to describe symptoms different from those described above.

Having reviewed the Veteran's medical evidence, the Board is of the opinion that the Veteran is appropriately rated at 10 percent for his psychiatric disability.

As was noted at the Veteran's VA examination, his psychiatric symptoms are mild.  In fact, the examiner opined that the Veteran's symptoms most closely aligned with the criteria for a 10 percent rating.  Additionally, the most recent GAF score was also reflective of mild symptoms.  It is true that the Veteran appears to be bothered by stress at work, but there is no indication that this is a manifestation of his psychiatric disability.  Rather, it appears to be an acknowledgement that being a police officer can be stressful at times.  Regardless, the 10 rating that the Veteran is currently assigned anticipates that psychiatric symptoms will increase during periods of significant stress.  

Thus, while the Veteran's psychiatric disability does cause some social and occupational impairment, this impairment is contemplated by the 10 percent rating that is assigned.
 
As described in the VA treatment records, the Veteran was consistently upbeat at his treatment sessions.  He consistently reported that his marriage was improving, and he became active in a Masonic Lodge and started golfing.  The Veteran has also reported having a good relationship with his children.  

There is no doubt that the Veteran has struggled some with anger problems, but it is clear from a review of his claims file that the Veteran is successfully managing this.  

The Board acknowledges that the Veteran has reported some of the symptoms for a 30 percent rating, such as suspiciousness, panic attacks, and chronic sleep impairment.  However, the panic attacks appear to have decreased throughout the course of his appeal; and he has begun sleeping better with his medication.  Additionally, it is noted that while the Veteran continues to have nightmares, they appear to be related to his current job as a police officer, rather than to combat stressors.  Furthermore, some of the sleeping problems the Veteran was initially reporting were related to the constant changes in his sleep schedule as a result of alternating shifts at work. 

In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  However, because the Veteran's symptoms have remained relatively stable throughout the appellate period, staged rating are not appropriate.  The Board acknowledges that the Veteran may have been experiencing an increased number of symptoms when he first presented for psychiatric treatment in 2007.  However, the Veteran was prescribed medication which appears to have largely improved his symptoms.  The symptoms resolved quickly such that it does not appear that a separate and distinct period exists during the course of the Veteran's appeal for which a higher rating is warranted. As such, the Board does not believe that this is sufficient to warrant a staged rating.

Thus, the Board concludes the criteria for a schedular rating in excess of 10 percent have not been met, and, to that extent, the Veteran's claim is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's psychiatric disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are nightmares, panic attacks, and fear of crowds, which are all contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

Bilateral hearing loss

The Veteran is seeking a compensable disability rating for his service-connected bilateral hearing loss.

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

In June 2007, the Veteran underwent a VA audiologic examination at which he reported difficulty understanding speech with backgrounds of noise.  He also reported difficulty understanding speech heard over the radio in his patrol car.  Audiometric testing showed pure tone thresholds recorded in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
10
20
LEFT
30
30
30
20
25

The average pure tone threshold in the Veteran's left ear was 26 decibels.  The average pure tone threshold in the Veteran's right ear was 20 decibels.  Word recognition scores were 94 percent with regard to the right ear and 94 percent with regard to the left ear.  

Applying Table VI to the Veteran's hearing loss, results in numeric designations of Level I in the left ear and Level I in the right ear.  Additionally, Table VIA is not for application with this test, because the pure tone threshold was not 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) nor was the pure tone threshold 70 decibels or more at 2000 Hz for either ear.  This would equate to a noncompensable rating.  

Treatment records have been reviewed, but they do not reflect hearing acuity other than what was shown on the audiometric testing at the VA examination.

The Board has considered the Veteran's complaints about difficulty hearing in certain situations, but the hearing testing confirms that a compensable schedular rating is not warranted.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing with background noise, which is certainly not unique, and the schedular rating for hearing loss is intended to take into account diminished hearing acuity.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating, and an extraschedular rating is not warranted. 

Accordingly, the criteria for a compensable rating have not been met, and the Veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for an acquired psychiatric disability and for bilateral hearing loss were granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to those issues.  

With regard to the Veteran's claims of entitlement to service connection for tinnitus, hemorrhoids, sinusitis, and bilateral restless legs, required notice was provided by a letters dated in November 2005 and May 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Relevant to the duty to assist, service and VA treatment records have been have been obtained and considered.  The Veteran has not indicated that he is receiving any private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

It is noted that on several occasions, such as his substantive appeal in February 2008 and in a statement in December 2008, the Veteran has requested that VA obtain his outpatient treatment records from the VA medical facilities in Murfreesboro, Nashville, and Cookeville.  However, following each of these requests, VA attempted to obtain available VA treatment records as described in supplemental statements of the case that were issued in November 2008 and January 2009.  Thus, while the Veteran's representative in July 2011 cited to regulations indicating that VA has an obligation to obtain any outstanding records, the representative did not actually identify any outstanding treatment records that had not been obtained.

With regard to tinnitus, the Veteran's representative requested that an additional examination be obtained to ask the examiner to specifically consider the Veteran's exposure to IEDs and combat noise.  However, at the June 2007 VA examination, the examiner specifically acknowledged the Veteran's military noise exposure.  As such, there is no showing that the examiner was unaware of the facts of the Veteran's case; and, therefore, no obligation arises to obtain another examination.

The Veteran has also been provided with VA psychiatric and audiological examinations, and there has been no allegation that either examination was inadequate.  The Veteran's representative did argue in his brief that new examinations should be provided due to passage of time, and he alluded to the proposition that when a Veteran's alleges that his condition has worsened that a VA examination should be obtained.  The Board does not disagree with such a proposition; however, in this case, neither the Veteran nor his representative has alleged that either the Veteran's psychiatric condition or his bilateral hearing loss has increased in severity since his respective VA examinations.  For example, at a VA treatment session in November 2007, the Veteran specifically denied any hearing changes.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted; accordingly, no additional examination need be scheduled in this case based solely on passage of time.  VAOPGCPREC 11-95.  

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the VA examiner specifically noted the Veteran's complaints that he had difficulty hearing speech with backgrounds of noise and that he had difficulty understanding speech heard over the radio in his patrol car.  Thus, the examiner fully described the functional effects of the Veteran's hearing disability, and, as such, there is no additional duty to obtain another VA examination.  

In conclusion, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, and any errors as may have been made in this regard were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


ORDER

A rating in excess of 10 percent for an acquired psychiatric disability is denied.
 
A compensable rating for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hemorrhoids is denied.
 
Service connection for chronic sinusitis is denied.
 
Service connection for right restless leg syndrome is denied.

Service connection for left restless leg syndrome is denied.


REMAND

The Veteran seeks service connection for a back disability.  On a post deployment health survey in October 2005, the Veteran reported having experienced back pain during his deployment.  However, in November 2005, the Veteran denied having any concerns about his health at that time.  The health care provider noted that the Veteran had GERD, but did not list any other conditions.

Following service, at the Veteran's first primary care appointment at VA in May 2007, the Veteran denied any acute problems, but it was noted that he had back pains.  The medical professional indicated that the Veteran had mild kyphosis with good flexibility.  Given in-service and post service back complaints, but it being otherwise unclear whether the Veteran has a current back disability as a result of his military service, a VA examination and opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
It is also noted that while VA sought to obtain all the VA treatment records that were obtained during the course of this appeal, the Veteran may have received additional VA treatment that has not yet been identified.  As such, on remand, the Veteran's VA treatment records should be updated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2009 to the present.

2.  Then, schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current lower back disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current back disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the service treatment records showing complaints of back pain.  A complete rationale should be provided for any opinion expressed. 

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


